department of the treasury internal_revenue_service washington d c date uilc number info release date the honorable james a leach member u s house of representatives 1st avenue ne cedar rapids ia attention gary grant dear congressman leach this letter is in response to an inquiry from your staff assistant mr gary grant dated date asking for information on self-employment_tax owed by farmers on rental income mr grant explains that a number of your constituents believe that an inequity exists between the tax treatment farmers receive compared to other businesses with rental income as explained in the following general information if a farmer materially participates in farming pursuant to an arrangement between the farmer and a tenant his rental income is subject_to self-employment_tax sec_1401 of the internal_revenue_code the code imposes a self-employment_tax on an individual’s self-employment_income sec_1402 of the code provides generally that the term self-employment_income means the net_earnings_from_self-employment derived by an individual sec_1402 of the code excludes from the definition of net earning from self-employment rentals from real_estate and from personal_property leased with the real_estate including such rentals paid in crop shares together with the deductions attributable thereto sec_1402 was amended by the social_security amendments of ssa of public law 84th cong to limit the exclusion of rentals from real_estate from net_earnings_from_self-employment as amended this section provides that the exclusion of rentals from real_estate shall not apply to any income derived by the owner or tenant of land if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural or horticultural commodities on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural or horticultural commodities and b there is material_participation by the owner or tenant with respect to any such agricultural or horticultural commodity the purpose of the ssa of was to extend the coverage of the old-age survivors and disability insurance program to individuals who were not otherwise covered s rep 84th cong 2d sess 1956_2_cb_1255 senate report therefore farmers will benefit by receiving social_security coverage that they would not enjoy but for the statutory expansion of coverage in mizell v commissioner t c memo the tax_court concluded that the term arrangement in sec_1402 and the corresponding regulations is not limited to contractual relationships nor to terms and conditions included in a single agreement contractual or otherwise instead the court recognized that the term arrangement may refer to a relationship or overall understanding between or among parties in connection with a specific activity or situation mizell was followed by three recent tax_court opinions mcnamara v commissioner t c memo appeal pending no 8th cir hennen v commissioner t c memo appeal pending no 8th cir bot v commissioner t c memo appeal pending no 8th cir this letter will be available for public inspection after names addresses and other identifying information have been deleted under the freedom_of_information_act i hope the above information responds to your concerns if i can be of further assistance in this matter please contact me or john richards identification_number at sincerely jerry e holmes chief branch tax exempt and government entities
